Citation Nr: 0526900	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  04-06 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for residuals of a 
motor vehicle accident to include a right leg injury.

2.  Entitlement to service connection for residuals of a 
motor vehicle accident to include a head injury.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 decision by the RO in Wilmington, 
Delaware, which denied service connection for a right leg 
injury due to a motor vehicle accident and service connection 
for a head injury due to a motor vehicle accident.

The issue of entitlement to service connection for a head 
injury due to a motor vehicle accident, is addressed in the 
REMAND portion of the decision below and is  REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The competent medical evidence establishes a nexus 
between a current right leg disorder, namely right leg 
weakness, and a motor vehicle accident in active service.


CONCLUSION OF LAW

Service connection for a right leg disorder is established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

Factual Background

Service medical records show that in January 1954 the veteran 
was injured while he was a passenger in a vehicle which ran 
off the side of the road and hit a telephone pole when the 
driver fell asleep at the wheel.  He was immediately admitted 
to the hospital and was in an unconscious state for six days 
and had right side paralysis.  The diagnosis at the time was 
brain concussion.  In March 1954 he was discharged to duty.

In April 1954 the veteran was readmitted to the hospital 
primarily for treatment of head trauma.  He was discharged in 
May 1954 and the diagnosis was encephalopathy, due to trauma.  
At that time mild weakness was noted in the upper part of the 
right lower extremity.

Private medical record dated from September 1998 to May 2001 
reveal treatment for a variety of disorders, but are 
essentially negative for complaints of pain in the right 
lower extremity.

VA outpatient treatment records dated from March 2001 to 
December 2003 reflect continuing treatment for pain in the 
right lower extremity.  An X-ray study of the veteran's right 
knee, completed in August 2003 revealed mild patellar 
degenerative changes and vascular calcification.  An October 
2003 orthopedic consultation report showed that the veteran 
complained of his right knee giving out.  He reported a 
history of a motor vehicle accident while in service and 
stated that his right lower extremity had been weak since 
that accident.  He noted that on several occasions he had 
fallen due to the weakness in his right lower extremity, his 
balance was poor, and he experienced unsteadiness when he 
walked.  The diagnostic impressions were probable mild 
degenerative joint disease of the right hip which was 
responsible for right knee pain; chronic right lower 
extremity weakness from motor vehicle accident residuals; and 
gait instability, cause uncertain.       

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 
 
In this case recent VA outpatient treatment records document 
current right leg weakness.  The service medical records 
document right leg weakness following the automobile 
accident.  The VA outpatient treatment records show that 
medical professionals have attributed the current right leg 
weakness to the injury in service.

There is no medical opinion against the claim.

In sum, based on all the evidence, including the consistent 
recitation of a reported injury in the 1950s, and in light of 
the opinion of the October 2003 VA examiner, the Board finds 
that there is reasonable doubt that the current right leg 
disorder began in service.  See 38 C.F.R. § 3.303 (2004).  
The evidence is approximately balanced, for and against the 
claim, and the benefit of the doubt is to be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b) (West 2002).  
The Board concludes that the current disability was incurred 
in service, and service connection is warranted.


ORDER

Entitlement to service connection for residuals of a motor 
vehicle accident to include a right leg injury is granted.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
This duty includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  

In regards to the veteran's head injury, the veteran's 
service medical records are significant for a head injury in 
1954, which occurred following a motor vehicle accident.

There is also competent evidence which shows that the 
veteran's head injury may be related to service.  The veteran 
has reported a continuity of head symptomatology since 
service.  Such statements can serve to satisfy the 
requirement for competent evidence that the disabilities may 
be related to service.  Duenas v. Principi, 18 Vet. App. 298 
(2004).  

The record also shows current treatment for memory loss and 
mild to moderate cortical and cerebellar atrophy.  It is 
unclear whether the currently treated head injury has a 
relationship to the complaints noted in service; therefore an 
examination is needed.

Given the competent medical evidence of a current head 
injury, the reports of symptoms in service, and of a 
continuity of symptomatology; the Board finds that the 
veteran's head injury, meets the criteria for obtaining a VA 
examination.  Such examination is needed to obtain a 
competent opinion as to whether the veteran has a current 
head injury which began in service.

In view of the foregoing, this case is remanded for the 
following:

1.  Provide the veteran with a 
neurologic examination.  The examiner 
must review the claims folder, and note 
such review in the examination report or 
in an addendum to the report.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more), that 
the veteran has current residuals of a 
head injury from the automobile accident 
in service.  The examiner should provide 
a rationale for the opinion.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If the veteran 
fails to report for any scheduled 
examination, a copy of the notice to 
report should be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause could result in the denial of his 
claim.

3.  Then re-adjudicate the claim, and if 
it remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


